                      UNITED STATES DISTRICT COUKT


                      MIDDLE DISTRICT OF LOUISIANA


MICHEAL N. MARSHALL CIVIL ACTION

VERSUS

ASSUMPTION PARISH NO.: 19-00347-BAJ-EWD



                              RULING AND ORDER


       Before the Court is the United States Magistrate Judge's Report and

Recommendation (Doc. 6) pursuant to 28 U.S.C. § 636(b)(l). The Report and

Recommendation addresses Plaintiff Micheal Marshall's failure to pay the requisite

filing fee when he filed his Complaint (Doc. 1), and failure to notify the Court of an

address change. The Court issued an Order (Doc. 2) directing the Plaintiff to either

pay the $400.00 filing fee or to complete and submit an Application to Proceed in

District Court without Prepaying Fees or Costs. The Order advised Plaintiff that

failure to comply may result in dismissal of tlie Complaint without further notice.

The Clerk of Court sent a copy of the Order to Plaintiff via certified mail. The Court

later received notice that the Order was returned as unclaimed and unable to be


forward. (Doc. 6 at p. 2). The Magistrate Judge recommended that this matter be


dismissed without prejudice to reinstatement within 30 days if Plaintiff provided

good cause to show why he failed to abide by the Court's intervention. Plaintiff failed

to do so.




                                           1
      The Report and Recommendation notified the parties that, pursuant to 42

U.S.C. § 636(b)(l), they had fourteen days from the date they received the Report and

Recommendation to file written objections to the proposed findings of fact,

conclusions of law, and recommendations therein. Neither party filed a response.



      Having carefully considered the underlying Complaint, the instant motions,

and related filings, the Court approves the Magistrate Judge's Report and

Recommendation, and hereby adopts its findings of fact, conclusions of law, and


recommendation.



      IT IS ORDERED that Plaintiffs Complaint (Doc. 1) is DISMISSED WITH

PREJUDICE.


      IT IS FURTHER ORDERED that reinstatement of this matter is permitted

within 30 days for good cause shown for Plaintiffs failure to pay the filing fee and

failure to notify the Court of the change of address.


                                                        ^
                         Baton Rouge, Louisiana, this _f_^_—"d-ay of November, 2019.




                                        JUDGE BRIANtA. JACKSON
                                        UNITED STATES DISTRICT COURT
                                        MIDDLE DISTRICT OF LOUISIANA
